DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an acoustic wave signal reading circuit, comprising: an acoustic wave receiver, a reset control circuit, a function circuit, and an output circuit; wherein the acoustic wave receiver is coupled to a first node and the acoustic wave receiver is configured to convert a received acoustic wave signal into an electrical signal and output the electrical signal to the first node; wherein the reset control circuit is coupled to the first node, a first scan signal terminal, and a first signal terminal, and the reset control circuit is configured to output a voltage of the first signal terminal to the first node under the control of the first scan signal terminal; wherein the function circuit is coupled to the first node, a second node, a second signal terminal, and a first voltage terminal, and the function circuit switches states based on the first node, the second signal terminal, and the first voltage terminal; wherein the function circuit outputs a voltage of the second signal terminal to the second node to reset the second node or amplifies a potential of the first node and outputs the amplified potential to the second node depending on a state of the function circuit; and wherein the output circuit is coupled to the second node and a signal read terminal and the output circuit outputs a following voltage of the second node to the signal read terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627